Exhibit 10.1

DAVITA INC. EXECUTIVE INCENTIVE PLAN

(As Amended and Restated Effective January 1, 2009)

PURPOSE.

The purpose of the DaVita Inc. Executive Incentive Plan (the “Plan”) is to
provide incentive compensation payments (“Awards”) to senior executives that are
directly tied to the attainment of business objectives of DaVita Inc. (the
“Company”) and to the attainment of its mission to be the partner, provider, and
employer of choice and that may qualify as “performance-based compensation”
under Section 162(m) of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (the “Code”).

ELIGIBILITY.

The Chief Executive Officer of the Company and each other senior executive of
the Company who is determined by the Compensation Committee (the “Committee”) of
the Board of Directors of the Company (the “Board”) to be likely to be deemed to
be a “covered employee” under Section 162(m) of the Code for a performance
period and such other employees of the Company as may be selected by the
Committee to receive an Award for a performance period shall be eligible to
participate in the Plan for such performance period (the “Participants”).

ADMINISTRATION.

The Plan shall be administered by the Committee, which shall consist solely of
two (2) or more directors, each of whom is an “outside director” within the
meaning of Section 162(m) of the Code. The members of the Committee shall be
appointed by the Board and may be changed from time to time at the discretion of
the Board.

The Committee shall have the authority:

 

  (1) to select the Participants in the Plan for each performance period;

 

  (2) to establish the performance period applicable to each Award;

 

  (3) to establish and administer the performance goals and the amount of the
Award for each Participant for each performance period;

 

  (4) to certify whether the performance goals for each Participant for each
performance period have been satisfied;

 

  (5) to construe, interpret, and implement the Plan;

 

1



--------------------------------------------------------------------------------

  (6) to prescribe, amend, and rescind rules and regulations relating to the
Plan and the administration of the Plan;

 

  (7) to make all determinations necessary or advisable in administering the
Plan; and

 

  (8) to reduce the amount payable under any Award granted under the Plan if, in
the judgment of the Committee, such reduction is in the best interests of the
Company and its stockholders.

Any determination by the Committee shall be final and binding.

AWARDS.

No later than 90 days after the commencement of each performance period (and in
no event after 25% of the performance period has elapsed), the Committee shall
designate the Participants for such performance period, shall establish, in
writing, the performance goals for each Participant for such performance period
and the method of calculating the amount of the Award that will be payable under
the Plan to each Participant for such performance period if the performance
goals established by the Committee for the Participant are attained, in whole or
in part. Such method shall be stated in terms of an objective formula or
standard that precludes discretion to increase the amount of the Award that
would be payable to the Participant upon attainment of the goals. The
performance goals established by the Committee for each Participant for a
performance period and the method of calculating the amount of the Award that
will be payable to a Participant for such performance period if the performance
goals established by the Committee for the Participant are attained may not be
modified after the first 90 days (or, if less, 25%) of the performance period.

The performance goals for each Participant for a performance period shall be
based on one or more of the following business criteria: cash generation
targets, profit and revenue targets on an absolute or per share basis (including
but not limited to EBIT, EBITDA, operating income, operating income margin,
revenue per treatment, cash flow, free cash flow and EPS), cost and expense
targets (including, but not limited to cost per treatment, general and
administrative expenses, capital expenditures and operating expenses), equity
value, leverage ratio, market share targets, acquisition targets, profitability
targets (as measured through return ratios or stockholder returns), treatment
growth, patient growth and center growth, clinical outcomes, physician
recruitment, physician retention, physician relations, employee turnover,
employee relations, patient retention, improvements in reimbursement economics,
commercial payor relationships and contract related targets, public policy
efforts and investigation, legal proceedings and litigation outcomes. Such
business criteria may, in the discretion of the Committee, be applied to the
Participant, the Company as a whole, or any designated subsidiary or business
unit of the Company or a subsidiary thereof.

 

2



--------------------------------------------------------------------------------

PAYMENT OF AWARDS.

Following the end of each performance period, and as soon as practicable after
the Committee’s certification of a Participant’s attainment of the performance
goals established by the Committee for such Participant for such performance
period, but in no event later than the end of the calendar year following the
calendar year in which the performance period to which the Award relates ends,
the Company shall pay to the Participant the amount of the Award earned by the
Participant. Payment may be made in cash, in shares of common stock of the
Company (“Common Stock”), or in units representing the right to receive shares
of Common Stock (“Stock Units”). Shares of Common Stock or Stock Units granted
to a Participant in payment of an Award may be subject to such restrictions as
determined by the Committee in its discretion. The date on which a cash payment
is made to the Participant in the case of an Award paid in cash, or the date on
which shares of Common Stock or Stock Units are granted to the Participant in
the case of an Award paid in shares of Common Stock or Stock Units, is
hereinafter referred to as the “Payment Date”. The Payment Date of an Award may
not occur prior to the end of the performance period applicable to the Award. To
the extent the payment of an Award in shares of Common Stock or Stock Units
would require stockholder approval under the rules of the principal national
securities exchange on which the Common Stock is traded or listed, such payment
shall be made pursuant to an equity compensation plan of the Company, other than
the Plan, under which such payment can be made without further approval by the
Company’s stockholders.

The maximum amount that may be paid pursuant to Awards under the Plan to any
Participant for any calendar year is Ten Million Dollars ($10,000,000). For
purposes of applying this limitation, (i) an Award that is paid for a
performance period that spans more than one calendar year shall be pro rated
evenly over the the calendar years or portions thereof contained within such
performance period and (ii) the amount of an Award that is paid in shares of
Common Stock or Stock Units shall be valued without reduction for any
restrictions to which such shares of Common Stock or Stock Units may be subject
and shall be based on the last reported sale price regular way on the Payment
Date, or if no such reported sale takes place on the Payment Date, the average
of the last reported bid and ask prices regular way on the Payment Date, in
either case on the principal national securities exchange on which the Common
Stock is traded or listed. If on the Payment Date the principal national
securities exchange on which the Common Stock is traded or listed is closed, the
value of the shares of Common Stock or Stock Units shall be determined as of the
last preceding day on which the Common Stock was traded or for which bid and
asked prices are available.

An Award shall be paid under this Plan to a Participant for any performance
period solely on account of the attainment of the performance goals established
by the Committee with respect to such Participant for such performance period.
An Award to a Participant shall, except as otherwise provided herein, also be
contingent upon the Participant’s continued employment by the Company or a
subsidiary of the Company on the Payment Date.

 

3



--------------------------------------------------------------------------------

OFFSETS OF BENEFITS.

The Company shall have the right to withhold from Award payments any amounts
that a Participant owes to the Company. The Company also shall have the right to
use any Award to offset any incentive compensation payments required to be
provided to an employee pursuant to the terms of that employee’s employment
agreement.

TERMINATION OF EMPLOYMENT.

If a Participant’s employment with the Company terminates prior to the Payment
Date for an Award, then the Participant shall not be entitled to any payment
with respect to the Award, unless otherwise provided by the terms of the
Participant’s employment agreement, or otherwise determined by the Committee, in
its sole discretion.

If any payee is a minor, or if the Committee reasonably believes that any payee
is legally incapable of giving a valid receipt and discharge for any payment due
him or her, the Committee may have the payment made to the person (or persons or
institution) whom it reasonably believes is caring for or supporting such payee.
Any such payment shall be a payment for the benefit of the payee and shall be a
complete discharge of any liability under the Plan to the payee.

EFFECTIVE DATE.

Payment of any Award under this amended and restated Plan shall be contingent
upon stockholder approval of this amended and restated Plan pursuant to
Section 162(m) of the Code. All Awards under this amended and restated Plan
shall be null and void if this amended and restated Plan is not approved by such
stockholders.

After stockholder approval of this amended and restated Plan has been obtained
at the 2009 annual meeting of stockholders, the material terms of the
performance goals shall be disclosed to and reapproved by the stockholders no
later than the first stockholder meeting in 2014.

COMMITTEE CERTIFICATION.

Prior to the payment of any Award to a Participant, the Committee will certify
in writing that the applicable performance goals were in fact satisfied.

 

4



--------------------------------------------------------------------------------

AMENDMENT OF THE PLAN.

The Committee may from time to time alter, amend, suspend, or discontinue the
Plan. However, no such amendment or modification shall adversely affect any
Participant’s rights with regard to outstanding, previously certified Awards.

ASSIGNABILITY.

No Awards granted under the Plan shall be pledged, assigned, or transferred by
any Participant except by a will or by the laws of descent and distribution. Any
estate of any Participant receiving any Award under the Plan shall be subject to
the terms and conditions of the Plan.

TAX WITHHOLDING.

Award payments made to Participants shall be made net of any amounts necessary
to satisfy federal, state and local withholding tax requirements, where required
by law.

NO CONTRACT OF EMPLOYMENT.

Neither the action of the Company in establishing this Plan, nor any provisions
hereof, nor any action taken by the Company, the Committee or the Board pursuant
to the Plan and its provisions, shall be construed as giving to any employee or
Participant the right to be retained in the employ of the Company.

OTHER PROVISIONS.

Any expenses and liabilities incurred by the Board, the Committee or the Company
in administering the Plan shall be paid by the Company.

Amounts paid to a Participant with respect to Awards under the Plan shall have
no effect on the level of benefits provided to or received by such Participant,
or the Participant’s estate or beneficiaries, as a part of any other employee
benefit plan or similar arrangement provided by the Company, except as provided
under the terms of such other employee benefit plan or similar arrangement.

 

5



--------------------------------------------------------------------------------

The Plan and all actions taken under the Plan shall be governed by, and
construed in accordance with, the laws of the State of Delaware without regard
to the conflict of law principles thereof.

SECTION 409A OF THE CODE

The Plan is intended to meet the requirements of Section 409A of the Code, and
shall be interpreted and construed consistent with that intent. Notwithstanding
any other provision of the Plan, to the extent that a Participant’s right to any
payment hereunder provides for the “deferral of compensation” within the meaning
of Section 409A(d)(1) of the Code, the payment shall be made in accordance with
the following:

If the Participant is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of the Participant’s
“separation from service” within the meaning of Section 409A(a)(2)(A)(i) of the
Code (the “Separation Date”), then no such payment shall be made during the
period beginning on the Separation Date and ending on the date that is six
months following the Separation Date or, if earlier, on the date of the
Participant’s death, if the earlier making of such payment would result in tax
penalties being imposed on the Participant under Section 409A of the Code. The
amount of any payment that would otherwise be made during this period shall
instead be made on the first business day following the date that is six months
following the Separation Date or, if earlier, the date of the Participant’s
death.

 

6